 '
     k    .
          p3     Case 1:17-cr-00027-JPJ-PMS
          '- /2019
         .-
                      FDA DrugSafetyCommunicati .FDADocument
                                              on'               180-1
                                                     warnsaboutser
                                                                 ious risksFiled  05/03/19
                                                                           and deat         nPage
                                                                                  hwhen combiing opioid1pai
                                                                                                         ofnor
                                                                                                            3 coPageid#:
                                                                                                                       cines1408
                                                                                                                ugh medi     with behzodi...
  'j I
x7à ,.

                INTHISSECTION                                                                                     I xyo naqrs
                                                                                                                               lBlT      >
                                                                                                                                        N*

                                                                                                                   z I*l
                                                                                                                   m

                    FDA Drug Safèty Com m unication:FDA warns aboutserinus
                      risks and death when cnm bining epinid pain nrcnugh
                     m edicines w ith benzndiazepines;requires its strnngest
                                             warning
                   (7
                   i.
                    )
                    '                                                                                                                                      )
                   t
                   j
                   i
                   l
                   .
                   ;
                   y
                   1
                   '
                   b-
                    ;
                    .
                    'TheFDAhasissuednewinformationabout1hecombineduseofmedication-assistedtreatment(MAT) !
                    '

                                                                                                         t                                   .
                    î
                    ' drugswithbenzodiazepinesorothercentralnervoussystem depressants. Seethe FDA Drug Safety
                    '
                    l
                    t
                    k                ,
                                                                                                                                                           j
                    41
                    '                                                                                                                                      1
                   $t
                   tt
                     t
                    -,
                    .t '
                     '',
                        iCommunication(/drugs/drug-safety-and-availab'
                       'j
                                                                      lll
                                                                        'ty/fda-drug-safely-commun'
                                                                                                  lcation-fda-urg.et-caut'
                                                                                                                         lon- )
                    j
                    (
                    xj 7
                       j
                    k abou
                               .      .     . .     .  .      .   .     .                                                     j
                    ,
                    '..
                     )
                        .   t-wlthholdlnç-oplo.
                                              ld-addlcllon-metlcatlons)Issuedon9-20-2017.                                     ,
                                                                                                                              '

                   '
                                                                                                                                                           !
                                                                                                                                                           '
                            Safety Annnnncement                                                                                                      v     )
                                                                                                                                                           '
                    i
                    -. . .   .       .    .             .
                                                                                                                                                           )
                                                                                                                                                           j
                                                                                                                                                           ' -'
                            (8-31-2016 1A U.S.FoodandDrugAdm inistration (FDA)review hasfoundthutthe                                                        t
                                                                                                                                                            '
                                                                                                                                                            !
                                 '
                            grom ng com bined useofopioid m edicinesm 'th benzodiazepinesorotherdrugsthat                                                   '
                            depressthecentralnervoussystem (CNS)hasresulted 1
                                                                            'n serioussideeffects,including
                            slowed ordio cultbreathing and deaths.Opioidsare used to treatpain and cough;
                            benzodiazepinesareused to treatanxiety,insom nia,and seizures.In an effortto decrease
                            theuseofopioids and benzodiazepines,or opioids and otherCN S depressants,together,we
                            are addingBoxed W arnings,ourstrongestwarnings,to the dl'uglabeling ofprescription
                            opioid pain and prescription opioid cough m edicines,and benzodiazepines.

                            H ealth care professionals should lim itprescribing opioid pain m edicineswith
                            benzodiazepinesorotherCNS depressantsonly to patientsforwhom alternativetreatm ent
                            options are inadequatè.Ifthesem edicines are prescribed together,lim itthe dosagesand
                            duration ofeach drug to the m inim um possiblewhile achievingthe desired clinicaleffect.
                            W arnpatientsand caregiversabouttherisksofslowed ordifficultbreathing and/or
                            sedation,and the associated signsand sp nptom s.Avoid prescribing prescription opioid                                           )
                                                                                                                                                            i
                            cough m edicinesforpatientstaking benzodiazepinesorotherCNS depressants,including                                               I
                                                                                                                                                            l
                            alcohol.                                                                                                                        l
                                                                                                                                                            l
                                                                                                                  l
                            Patientstaking opioidswith benzodiazepines,otherCNS depressantm edicines,oralcohol, l
                                                                                                                  i
                            and caregiversofthese patients,should seek m edicalattention im m ediately ifthey or  :
                            som eonethey are caring forexperiencessym ptom sofunusualdizziness orlightheadedness, '
                                                                                                                  i
                    .       extrem esleepiness,slowed or div cultbreathing,orunresponsiveness.Unrespozisiveness   )
                    :                                                                                                                                      1
              https://w w.fda.
                             gov/drugs/drug-safety-and-avail
                                                           ability/fda-drug-safety-communicati
                                                                                             on-fda-warns-about-serious-risks-and-death-when-combini
                                                                                                                                                   ng-opioi...
Case 1:17-cr-00027-JPJ-PMS
                         cation:FDADocument
     FDA DrugSafetyCommuni          warnsaboutse180-1
                                                 ous(isksFiled
                                                ri             05/03/19
                                                         anddeat          Page
                                                               hwhencombini   oid2pai
                                                                          ngopi    ofnor
                                                                                      3 cou
                                                                                          Pageid#:
                                                                                           ghmedicines1409
                                                                                                      withbenzodiA
 m eansthattheperson doesnytansw erorreactnorm ally oryou can'twakethem up. Talk                                     -t
                                                                                                                      'w
 with yourhealth careprofessionalifyou havequestionsorconcerns abouttaldng opioidsor
 benzodiazepines(seeListofPrescription Opioid Pain and Cough M edicines,and Listof
 Benzodiazepinesand OtherCNS Depressantsle

 Opioids(/drugs/information-drug-class/opioid-medications)areaclassofpowerful
 narcoticm edicinesthatareused to treatpain severe enough tow arrantuse ofan opioid
 whenotùerpainmedicinescannotbetakenorarenotable'toprovideenoughpain relief.
 They also have seriousrisltsincluding m isuse and abuse,addiction,overdose,and death.
 Opioidssuch ascodeineand hydrocodone are also approved in com bination w ith other
 m edicinesto reduce coughing.Benzodiazepinesare a classofm edicinesthatarewidely
 used to treatconditionsincluding anxiety,insom nia,and seizures.

 W econducted and reviewed severalstudiesshow ing thatseriousrisksare associated with
 the com bined use ofopioidsand benzodiazepines,otherdrugsthatdepressthe CNS,or
 alcohol(seeDataSum m aryl.l-6Based on thesedata,wearerequiring severalchangesto
 reiectthese risksin the opioid and benzodiazepinelabeling,and new orrevised patient
 Medication Guides(/drugs/drug-safel-and-availabilil/medication-guides).These
 changesincludethenew Boxed W arningsand revisionsto the W arningsand Precautions,
 DrtzgInteractions,andPatientCounselingInformationsectionsofthelabeling.
 W eare continuing to evaluatetheevidence regarding com bined use ofbenzodiazepinesor
 otherCNS depressantswith medication-assistedtherapy (M AT)drugsusedtotreatopioid
 addiction and dependence.W eare also evaluating whetherlabeling changesare needed for
 otherCN S depressants,and willupdatethepublicwhen m oreinform ation is available.

 W e urgepatients and health careprofessionalsto reportside effectsinvolving opioids,
 benzodiazepines,orotherm edicinestothe FDA M edW atch program ,using theinform ation
 in the dcontactFDA''box atthebottom ofthepage.


 ListofPrescriptien opinid Pain and Cough Medicines                                                    +

 ListefBenzediazepines and otherCNS Depfessants*

 Facts abnutopioids and Benzediazepines                                                                +

 AdditienalInfnrmatien fnrPatients                                                                     +

 AdditionalInfnrmatinn f0rHeaIth Care Professianals                                                    +

 Data Summary                                                                                          +
                                                                                                               2/3
      Case 1:17-cr-00027-JPJ-PMS Document 180-1 Filed 05/03/19 Page 3 of 3 Pageid#: 1410




      enEspahol(/drugs/dN g-safe/-and-availabilil/la-fda-adWede-acerca-de-los-graves-riesgos-y-
      mue/e-cuando-se-com binan-m edicam entos-opioides-para)

      DrugSafetyCommunication (/media/ggv6l/download)(PDF -74> )

      Related Inform ation
          . OpioidMedications(/drugs/information-drug-class/opioid-medications)
          * The FDA'SDrug Review Process:Ensuring DrugsAre Safe and Effective
             (/drugs/information-consumers-dn gs/fdas-drug-redew-process-ensudng-drugs-are-
             safe-and-effective)
          @ ThinkItThrough:M anagingtheBeneftsandRislcsofMedicines(/drugs/information-
            consumers-dn gs/think-it-through-managing-benefts-and-risks-medicines)




hzps'
    .//- afda.gov/drugs/dmg-safety-and-avail
                                           abi
                                             liN/fda-drug-safety-communicati
                                                                           on-fda-warns-about-seri
                                                                                                 ous-ri
                                                                                                      sks-and-death-when-combining-opioi... 3/3
